Title: From David Humphreys to Robert Oliver, 25 February 1783
From: Humphreys, David
To: Oliver, Robert


                        
                            Sir
                            Head Qrs Feby 25. 1783
                        
                        I have recd your favor of the 24th & laid the subject of it, with the several Papers relating thereto
                            before the Commandr in Chief, who thinks the manner in which Sergt Fisher has been so long absent as well as his
                            application for a discharge two or three years after his time of service is said to have expired, are very extraordinary.
                            Before the Genl will undertake to do any thing in the matter, it will be necessy that the highest possible Evidence should
                            be obtained not only as to the particular date & time of his Inlistment, but also respecting the reason &
                            permission for his long continued absence—For if it appears that he was ever able to have joined, & neither did
                            that, nor reported himself so as to be continued on the Rolls of the Regt, His Excellency does not consider himself
                            authorized to take any measures which will entitle him to pay during that absence. I am &c.
                        
                            D. Humphrys A.D.C.
                        
                    